Title: To Benjamin Franklin from Martin Howard, 12 August 1775
From: Howard, Martin, Jr.
To: Franklin, Benjamin


Dear Sir.
Newbern 12th. Augst. 1775.
I recieved your favour by Mr. Caswel. When I wrote and informed you that I had recieved your Money of Mr. Cooke, I did not tell you the Truth. Mr. Cook was largely indebted to me, and gave me a Mortgage of a small House which I believe is his whole Property but not equal in Value to half the Sum he owes me, I included your Debt in this Mortgage, and when I wrote you, doubted not from his as well as from my then prosperous Situation of paying it with Ease as soon as I should recieve your Directions, but soon after our Courts became shut and the succeeding Distresses of this and the other Parts of America have not passed by without affecting me, and in my present situation I cannot pay it. It is proper to acquaint you that Mr. Cooke did not recieve your Money as my Clerk, he acted as an Attorney upon his own Bottom and in 1765 when I was precipitately hurried to England he took charge of all Papers in my Possession and unhappily for me and many others made a very unfaithful Use of them.
I mention these Circumstances to you that you may acquit me in foro Conscientiae, not with an Intention to evade paying you what I have incautiously made myself chargeable with, but merely to obtain your Indulgence till better Times. As soon as Order and Government is restored here I shall instantly pay you, in the mean Time the little I possess, if I am permitted to possess it, will but just keep myself and Family above Indigence. I am Sir Your most Obedient and humble Servant 
M. Howard.
 
Addressed: To / Benjamin Franklin Esqr. / in / Philadelphia. / favored by Colo. Caswel. / Free R Cogdell
Notation: New Bern 23d. Novemr. 1775
